People v Benjamin (2016 NY Slip Op 07668)





People v Benjamin


2016 NY Slip Op 07668


Decided on November 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2012-08472
 (Ind. No. 11-00168)

[*1]The People of the State of New York, respondent,
vMelissa D. Benjamin, appellant.


Scott B. Tulman, New York, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Raffaelina Gianfrancesco and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Hubert, J.), rendered August 16, 2012, convicting her of driving while intoxicated in violation of Vehicle and Traffic Law § 1192(3), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the People's failure to turn over an activity log prepared by a police officer who responded to the scene and assisted in the defendant's arrest was not a Rosario violation (see People v Rosario, 9 NY2d 286), because that officer did not testify at the trial and there is no evidence that the log contained a statement by a witness who did testify (see CPL 240.24[1][a]; People v Moore, 29 AD3d 825, 826; People v Simons, 280 AD2d 688; People v Williams, 229 AD2d 603, 604).
CHAMBERS, J.P., DICKERSON, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court